Citation Nr: 0517372	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945, and from August 1948 to September 1970.  He 
served in Vietnam from January 1968 until December 1968.  He 
died in October 2000, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the above 
claims.  In November 2004, the appellant's case was advanced 
on the Board's docket.  The Board notes that although the 
appellant initially requested a hearing before a Veterans Law 
Judge, she withdrew that request in March 2004.

The case was previously remanded by the Board for further 
development in December 2004.


FINDINGS OF FACT

1.  At the time of his death, the veteran was service-
connected for residuals of an appendectomy and a 
cholecystectomy, each rated as noncompensable.

2.  The veteran died in October 2000 of methicillin resistant 
staphylococcus aureus (MRSA) pneumonia due to multisystem 
organ failure and acute viral hepatitis (unspecified virus).  
Ischemic cardiomyopathy and renal failure were noted as other 
significant conditions contributing to the veteran's death.

3.  The competent medical evidence fails to show that MRSA 
pneumonia due to multisystem organ failure and acute viral 
hepatitis, ischemic cardiomyopathy or renal failure began 
during, or as a consequence of, the veteran's active service.


CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1133 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004). 

2. The appellant is not entitled to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. §§ 3500, 3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See Id.

According to the veteran's death certificate, the veteran 
died in October 2000 as a direct consequence of MRSA 
pneumonia due to multisystem organ failure and acute viral 
hepatitis (unspecified virus).  Ischemic cardiomyopathy and 
renal failure were noted as other significant conditions 
contributing to the veteran's death.

A review of the veteran's claims file indicates that at the 
time of his death the veteran was service-connected for 
residuals of an appendectomy and a cholecystectomy, and each 
disability was rated as being noncompensable.

The appellant bases her claim for service connection for the 
cause of the veteran's death on (a) hepatitis resulting from 
gallbladder surgery conducted in 1949, see notice of 
disagreement; (b) exposure to Agent Orange while serving in 
Vietnam, see substantive appeal; and/or (c) malaria, see 
Holmes Regional Medical Center record dated in September 
2000. 

Regarding the contention that the veteran contracted 
hepatitis during his gallbladder surgery while in service, a 
review of the veteran's service medical records (SMRs) failed 
to uncover the presence of hepatitis during the veteran's 
active military service.  The records concerning the 
veteran's treatment from late 1948 to early 1949, during 
which he underwent a cholecystectomy, include references to 
jaundice and consideration of whether the veteran had 
hepatitis.  The treating physicians ultimately concluded, 
however, that the veteran did not have hepatitis.  

The Board regrets any misperception that the appellant felt 
from reading a statement in the April 2005 Supplemental 
Statement of the Case (SSOC), which asserted that the 
veteran's SMRs did not show a diagnosis or mention of 
hepatitis or any of the causes or contributory conditions of 
the veteran's death; and it is worth mentioning that the 
Board in no way disputes the reference to hepatitis contained 
in the veteran's death certificate.  However, the point that 
the SSOC was trying to make was that to grant service 
connection for a disease, such as hepatitis, the issue is not 
simply whether or not the veteran had the disease at the time 
of his death, but rather whether the evidence of record shows 
that it is more likely than not that the veteran contracted 
the disease during active military service.  

In this case, the evidence of record failed to show any 
diagnosis of, or treatment for, hepatitis while in service; 
and there is no indication from any doctor that the veteran 
contracted hepatitis while in service or that it is otherwise 
related to his active military service.  The Board 
acknowledges appellant's steadfast belief that her husband 
incurred hepatitis during his gallbladder surgery; 
unfortunately, the appellant is not medically qualified to 
make this connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, without any 
evidence of hepatitis while the veteran was in service, and 
no medical opinion of record indicating that it is more 
likely than not that the veteran's hepatitis was incurred in 
service or was otherwise related to service, the Board cannot 
grant service connection.  

The appellant also contends that the veteran had a number of 
undiagnosed illnesses, which she attributed to the veteran's 
exposure to Agent Orange while in Vietnam. Service connection 
may be granted on a presumptive basis for certain diseases 
associated with exposure to certain herbicide agents, even 
though there is no record of such disease during service, if 
they manifest to a compensable degree anytime after service, 
in a veteran who had active military, naval, or air service 
for at least 90 days, during the period beginning on January 
9, 1962 and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore, and other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.  This presumption may be rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The diseases which are covered by this presumption are: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Research, per the Board's remand instructions, indicated that 
the veteran served in Vietnam from January until December 
1968, thereby satisfying the 90 day period required for a 
presumption to apply.  However, the veteran's SMRs failed to 
show any treatment or diagnosis of any disease for which 
presumptive service connection might be granted.  The Board 
sympathizes with the appellant's frustration in the doctors' 
inability to effectively diagnose her husband's illnesses; 
unfortunately, unless the veteran had one of the diseases 
contained in the list above, the Board cannot grant service 
connection on the basis of presumed exposure to Agent Orange.  
Accordingly, the Board finds that the veteran's death was not 
the result of Agent Orange exposure while in Vietnam.

With regards to the appellant's suggestion that the veteran's 
symptoms were due to malaria or resembled malaria, the 
doctor, in a September 2000 treatment record, indicated that 
he thought the possibility of the veteran's fever being 
caused by malaria to be low.  The doctor indicated that he 
was ordering a malaria smear, but a review of the medical 
records failed to uncover any additional references to 
malaria, and a search of the veteran's SMRs was similarly 
unable to find any in-service record of malaria.  
Accordingly, the Board finds that the veteran's death was not 
the result of malaria while in service.

Given that there is no evidence in the veteran's SMRs 
indicating treatment for, or a diagnosis of, any of the 
ailments which were established as causing his death, and 
given that there is no medical opinion of record attributing 
one of the veteran's service-connected disabilities to his 
death, or attributing one of the causes of the veteran's 
death to his time in service, the Board finds that the 
preponderance of evidence is against this claim, and, as 
such, reasonable doubt cannot be resolved in the appellant's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Accordingly, the Board finds that the veteran's death was not 
caused by a service-connected disability.

II.  Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service-connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service-
connected disability. 38 U.S.C.A. § 3501(a).

In this case, at the time of his death, the veteran was 
service-connected for two noncompensable disabilities, 
thereby failing to qualify for a total service-connected 
disability.  As discussed above, the evidence also fails to 
show that the veteran died from a service-connected 
disability.  Accordingly, the appellant is not an eligible 
person as defined by statute for purposes of establishing 
entitlement to Dependents' Educational Assistance, and 
therefore, the appellant's claim must be denied.

III.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
October 2001, June 2003, and December 2004.  Since these 
letters fully provided notice of elements (1), (2), (3) and 
(4), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
With respect to element (4), the Board notes that the RO's 
2004 letter specifically requested that the appellant send 
any evidence to VA in her possession that pertains to the 
claim, and there is no allegation from the appellant that she 
has any evidence in her possession that is needed for a full 
and fair adjudication of this claim.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOC (SSOC), the appellant was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
She was also supplied with the complete text of 38 C.F.R. 
§ 3.159 in both the April 2003 SOC and the April 2005 SSOC.  
Furthermore, the appellant has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA obtained the 
veteran's SMRs and conducted research to confirm the 
veteran's period of service in Vietnam, and the VA assisted 
the appellant in obtaining the veteran's post-service medical 
treatment records.  In response to the request that the 
appellant provide updated authorization to obtain clinical 
records from Drs. Yandel, King, and Schmidt and from the 
Holmes Regional Medical Center, the appellant provided 
records from the medical center and indicated that she was 
attempting to obtain records from the physicians; she did 
not, however, submit other medical records or updated 
authorization for VA to obtain other records.  As such, VA 
has fulfilled its duty to assist the appellant in developing 
the evidence to support her claim.  The appellant was also 
scheduled for a hearing before the Board, but she canceled 
the hearing.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


